Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      November 21, 2017




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

    KITSAP COUNTY, a political subdivision of                      No. 49130-3-II
    the State of Washington,

                         Respondent,

           v.                                              PART PUBLISHED OPINION

    KITSAP RIFLE AND REVOLVER CLUB, a
    not-for-profit corporation registered in the
    State of Washington,

                         Appellant.


    IN THE MATTER OF THE UNPERMITTED
    SHOOTING FACILITY located at the 72-acre
    parcel at 4900 Seabeck Highway NW,
    Bremerton, Washington, viz Kitsap County
    Tax Parcel ID No. 362501-4-002-1006.


          MAXA, J. – Chapter 10.25 of the Kitsap County Code (KCC) requires all shooting

facilities to obtain an operating permit. The Kitsap Rifle and Revolver Club (Club), which

operates a shooting facility in Bremerton, refused to apply for a permit. The County filed a

complaint against the Club, seeking a declaratory judgment that KCC 10.251 was a valid

ordinance that was enforceable against the Club. The trial court granted summary judgment in



1
 KCC 10.25 involves two articles but the Club challenges only Article 2. Therefore, unless
otherwise specified, “KCC 10.25” refers to Article 2 of that ordinance.
No. 49130-3-II


favor of the County, ruling that KCC 10.25 was enforceable against the Club and that the Club

was required to obtain an operating permit for its shooting facility.

       The Club appeals the trial court’s summary judgment order, arguing that KCC 10.25 is

invalid or unenforceable on various grounds. In the published portion of this opinion, we hold

that (1) RCW 9.41.290, which provides that the State has preempted the entire field of “firearms

regulation,” does not preempt KCC 10.25 because the challenged portion of that ordinance is not

a firearms regulation; (2) KCC 10.25 falls within the exception to preemption in RCW

9.41.300(2)(a), which allows ordinances restricting the discharge of firearms where there is a

reasonable likelihood that humans, domestic animals, or property will be jeopardized; and (3)

KCC 10.25 does not infringe on the right to bear arms under the Second Amendment to the

United States Constitution or article I, section 24 of the Washington Constitution. In the

unpublished portion of the opinion, we reject the Club’s additional challenges to KCC 10.25.

       Accordingly, we affirm the trial court’s summary judgment order and its ruling that KCC

10.25 is enforceable against the Club.

                                              FACTS

Previous Litigation

       The Club has operated a shooting facility in the same general location in Bremerton since

1926. In 2011, the County filed suit against the Club, alleging that the Club had impermissibly

expanded its nonconforming use as a shooting range, engaged in unlawful development

activities, and conducted activities that constituted a noise and public safety nuisance. Kitsap

County v. Kitsap Rifle & Revolver Club, 184 Wash. App. 252, 265, 337 P.3d 328 (2014), review

denied, 183 Wash. 2d 1008 (2015).



                                                 2
No. 49130-3-II


       After a bench trial, the trial court ruled that (1) the Club’s activities constituted an

unlawful expansion of the existing nonconforming use, (2) the Club’s use of the property was

illegal because it had failed to obtain required permits for the development work, and (3) the

Club’s activities constituted a nuisance because of noise, safety, and unpermitted land use

problems. Id. at 266. The trial court issued a permanent injunction prohibiting use of the Club’s

property as a shooting range until the County issued a conditional use permit. Id.

       The Club appealed to this court. Id. at 266. This court affirmed the trial court on almost

all issues, including the finding of a public nuisance based on excessive noise and unsafe

conditions. Id. at 303. However, the court reversed the trial court’s ruling that the remedy for

the Club’s conduct was termination of its nonconforming use status and remanded for the trial

court to determine the appropriate remedy. Id. at 262, 303-04. This court issued its opinion on

October 28, 2014. Id. at 252.

Adoption of KCC 10.25

       In September 2014, the County adopted Ordinance No. 515-2014. The ordinance added a

new chapter to the KCC entitled “Firearms Discharge,” which was codified as chapter 10.25

KCC. The effective date was December 22, 2014.

       KCC 10.25 required all existing and proposed shooting facilities to obtain an operating

permit and provided that the failure to obtain a permit would result in closure of the facility.

KCC 10.25.090(1)-(2). In addition, the ordinance required shooting facilities to meet detailed

standards. KCC 10.25.090(4).

       KCC 10.25.090(2) required all existing shooting facilities to apply for an operating

permit within 90 days after the December 22 effective date. The Club did not submit an



                                                  3
No. 49130-3-II


application for an operating permit by the deadline and informed the County that it did not intend

to apply for a permit. The Club asserted the position that KCC 10.25 was a zoning/land use

ordinance that did not apply to its existing shooting facility, which had vested nonconforming

use rights.

Current Litigation

         On March 31, 2015, the County filed a complaint for declaratory and injunctive relief

against the Club to enforce KCC 10.25. The County sought a declaration that the Club was in

violation of KCC 10.25 and an injunction to prevent the Club from operating its shooting facility

until it received an operating permit. The trial court issued a preliminary injunction enjoining the

Club from operating its shooting facility until it submitted a complete application for an

operating permit in compliance with KCC 10.25.

         On March 16, 2016, the Club filed, under protest, an application for an operating permit

under KCC 10.25. The next day, the Club filed a motion to dissolve the preliminary injunction.

The trial court granted the motion and dissolved the preliminary injunction on April 7.

         The trial court subsequently granted summary judgment in favor of the County. The

court ruled that RCW 9.41.290 did not preempt KCC 10.25 because the ordinance was not a

firearms regulation and because the preemption exclusion of RCW 9.41.300(2)(a) applied. In a

footnote, the court summarily rejected the Club’s argument that KCC 10.25 violated the right to

bear arms. The court concluded that KCC 10.25 was enforceable against the Club’s shooting

facility and that operation of the facility without an operating permit was a violation of KCC

10.25.

         The Club appeals the trial court’s summary judgment order.



                                                 4
No. 49130-3-II


                                              ANALYSIS

A.        STANDARD OF REVIEW

          We review a trial court’s order granting summary judgment de novo. Lyons v. U.S. Bank

Nat’l Ass’n, 181 Wash. 2d 775, 783, 336 P.3d 1142 (2014). We view the evidence in the light most

favorable to the nonmoving party and draw all reasonable inferences in that party’s favor. Lakey

v. Puget Sound Energy, Inc., 176 Wash. 2d 909, 922, 296 P.3d 860 (2013). Summary judgment is

appropriate where there is no genuine issue of material fact and the moving party is entitled to

judgment as a matter of law. CR 56(c).

          The interpretation and application of a statute is a matter of law that we also review de

novo. Blue Diamond Grp., Inc. v. KB Seattle 1, Inc., 163 Wash. App. 449, 453-54, 266 P.3d 881

(2011).

B.        PROVISIONS OF KCC 10.25

          Chapter 10.25 KCC, which is titled “Firearms Discharge,” contains two articles. Article

1 is titled “No-Shooting Areas.” The provisions in that article prohibit the discharge of firearms

in certain areas, but they also provide an exception for the discharge of firearms on a shooting

range complying with Article 2. KCC 10.25.020, 030. Article 2 is titled “Shooting Ranges,” and

requires that all existing and proposed shooting facilities obtain an operating permit and provides

that the failure to obtain a permit would result in closure of the facility. KCC 10.25.090(1)-(2).

The Club challenges only the provisions of Article 2, which encompasses KCC 10.25.060 –

10.25.140.

          KCC 10.25.060 provides that the purpose of KCC 10.25 “is to provide for and promote

the safety of the general public by establishing a permitting procedure and rules for the



                                                   5
No. 49130-3-II


development and operation of shooting range facilities” and that the adopted standards “are

intended to protect and safeguard participants, spectators, neighboring properties and the public.”

       KCC 10.25.090(1) states that shooting facilities must be authorized and operated in

accordance with a County-issued operating permit. Under the permitting scheme, no existing or

proposed shooting facility is allowed to operate without an operating permit issued pursuant to

KCC 10.25. KCC 10.25.090(1). The owner or operator of a shooting facility must apply for and

obtain an operating permit. KCC 10.25.090(2). Failure to obtain a permit will result in closure

of the facility until a permit is issued. KCC 10.25.090(1).

       To receive an operating permit, shooting facilities are required to submit an application

that includes (1) the facility’s safety plan, (2) the shooting facility layout and design, and (3) an

expert evaluation of the safety plan and facility design performed either by a National Rifle

Association (NRA) shooting range advisor or an engineer with expertise in the design of

shooting ranges. KCC 10.25.090(5). In reviewing a permit application, the County is guided by

the NRA’s “Range Source Book.” KCC 10.25.090(3).

       KCC 10.25.090(4) outlines the specific standards for shooting facilities, which are meant

to ensure containment of projectiles and to minimize noise disturbances. The standards include

general requirements for containment structures. They also include requirements that shooting

facilities have a safety officer present when open to the public, but at times when the facility is

not open to the public, a staff member trained in the range’s safety plan is sufficient. KCC

10.25.090(4)(d). Finally, KCC 10.25 provides time and frequency limits for certain uses and

activities. KCC 10.25.090(4)(f), (g), (l).




                                                  6
No. 49130-3-II


C.     APPLICABILITY OF STATE LAW PREEMPTION

       The Club argues that KCC 10.25 is unenforceable because it is preempted under RCW

9.41.290, which provides for state law preemption of firearms regulations. We hold that (1)

RCW 9.41.290 does not apply here because KCC 10.25 is not a firearms regulation, and (2) even

if RCW 9.41.290 did apply, KCC 10.25 falls within the exception to preemption in RCW

9.41.300(2)(a) for “where there is a reasonable likelihood that humans, domestic animals, or

property will be jeopardized.”2

       1.   Legal Principles

            a.   Police Power Authority of Local Governments

       Under article XI, section 11 of the Washington Constitution, a local government has

authority to “make and enforce within its limits all such local police, sanitary and other

regulations as are not in conflict with general laws.” Similarly, RCW 36.32.120(7) authorizes

counties to “[m]ake and enforce, by appropriate resolutions or ordinances, all such police and

sanitary regulations as are not in conflict with state law.” Local governments have “considerable

latitude in exercising police powers,” and a regulation is reasonable “if it promotes public safety,

health or welfare and bears a reasonable and substantial relation to accomplishing the purpose

pursued.” City of Seattle v. Montana, 129 Wn.2d 583,591-92, 919 P.2d 1218 (1996).

       However, a local ordinance will be deemed to conflict with state law when the legislature

has stated its intent to preempt the field on a particular subject. See State v. Kirwin, 165 Wash. 2d
2
 The County argues that even if KCC 10.25 qualifies as firearms regulation, there can be no
preemption here because RCW 9.41.290 applies only to local ordinances that, unlike KCC 10.25,
impose criminal penalties. Because we affirm on other grounds, we do not address this
argument.


                                                 7
No. 49130-3-II


818, 826, 203 P.3d 1044 (2009). In that situation, local ordinances on the subject are preempted

and rendered invalid. Id. We must interpret an express preemption clause narrowly but fairly.

See Nw. Wholesale, Inc. v. Pac Organic Fruit, LLC, 184 Wash. 2d 176, 184, 357 P.3d 650 (2015)

(addressing federal preemption of state law), cert. denied, 136 S. Ct. 1453 (2016).

            b.   Preemption of Firearms Regulations

       RCW 9.41.290 expressly provides that state law preempts all local firearms regulations,

including those involving the discharge of firearms:

       The state of Washington hereby fully occupies and preempts the entire field of
       firearms regulation within the boundaries of the state, including the registration,
       licensing, possession, purchase, sale, acquisition, transfer, discharge, and
       transportation of firearms, or any other element relating to firearms or parts thereof,
       including ammunition and reloader components. Cities, towns, and counties or
       other municipalities may enact only those laws and ordinances relating to firearms
       that are specifically authorized by state law, as in RCW 9.41.300, and are consistent
       with this chapter. Such local ordinances shall have the same penalty as provided
       for by state law. Local laws and ordinances that are inconsistent with, more
       restrictive than, or exceed the requirements of state law shall not be enacted and are
       preempted and repealed, regardless of the nature of the code, charter, or home rule
       status of such city, town, county, or municipality.

(Emphasis added).

       As noted in RCW 9.41.290, certain exceptions to preemption are provided in RCW

9.41.300. One exception applies to the discharge of firearms:

       (2) Cities, towns, counties, and other municipalities may enact laws and ordinances:

       (a) Restricting the discharge of firearms in any portion of their respective
       jurisdictions where there is a reasonable likelihood that humans, domestic animals,
       or property will be jeopardized. Such laws and ordinances shall not abridge the
       right of the individual guaranteed by Article I, section 24 of the state Constitution
       to bear arms in defense of self or others.

RCW 9.41.300(2)(a) (emphasis added).




                                                 8
No. 49130-3-II


               c.   Statutory Interpretation

       Whether a statute has preemptive effect is a question of law that we review de novo.

Lawson v. City of Pasco, 168 Wash. 2d 675, 678, 230 P.3d 1038 (2010). The purpose of statutory

interpretation is to determine and give effect to the legislature’s intent. Gray v. Suttell & Assocs.,

181 Wash. 2d 329, 339, 334 P.3d 14 (2014). To determine legislative intent, we first look to the

plain language of the statute, considering the text of the provision, the context of the statute,

related provisions, and the statutory scheme as a whole. Id.

       A statute is unambiguous if the plain language of the statute is susceptible to only one

reasonable interpretation. Id. When a statute is unambiguous, we apply the statute’s plain

meaning as an expression of legislative intent without considering other sources of such intent.

Jametsky v. Olsen, 179 Wash. 2d 756, 762, 317 P.3d 1003 (2014).

       2.      Preemption Under RCW 9.41.290

       The Club argues that RCW 9.41.290, which provides that the state has preempted “the

entire field of firearms regulation,” preempts KCC 10.25. We disagree and hold that KCC 10.25

is not a “firearms regulation.”

       The legislature did not define “firearms regulation.” RCW 9.41.290 states only that the

preemption includes “the registration, licensing, possession, purchase, sale, acquisition, transfer,

discharge, and transportation of firearms, or any other element relating to firearms.” The Club

argues that preemption under RCW 9.41.290 applies because KCC 10.25 regulates the discharge

of firearms.

       Several factors support the conclusion that RCW 9.41.290 does not preempt KCC 10.25.

First, RCW 9.41.290 does not make any reference to the regulation of shooting facilities. In



                                                  9
No. 49130-3-II


addition, nothing in chapter 9.41 RCW pertains to shooting facilities. The multiple provisions in

that chapter primarily focus on the possession, delivery, sale, and use of firearms. There is no

indication that the legislature intended to preempt local ordinances requiring shooting facilities to

obtain operating permits.

       Second, unlike Article 1 of KCC 10.25, Article 2 does not prohibit or expressly regulate

the discharge of firearms.3 Instead, the ordinance regulates “shooting facilities.” KCC

10.25.060 states that the purpose of KCC 10.25 is to “provide for and promote the safety of the

general public by establishing a permitting procedure and rules for the development and

operation of shooting range facilities.” Enforcement of KCC 10.25 may have an indirect impact

on the discharge of firearms in that an unlicensed shooting facility could not lawfully allow a

person to discharge a firearm there. But KCC 10.25 imposes requirements only on owners and

operators of shooting facilities, not on the individuals who discharge firearms at those facilities.

And nothing in Article 2 of KCC 10.25 would affect a person’s ability to discharge a firearm

anywhere else in the county.

       As the Club argues, KCC 10.25 does indirectly involve the discharge of firearms.

Shooting facilities provide a place where people can discharge firearms. KCC 10.25.070(21)

defines “shooting facility” as a site having one or more shooting ranges, and KCC 10.25.070(22)

defines “shooting range” as a place designated for the safe “discharge of firearms.” And the

required standards for shooting facilities primarily involve measures designed to make the




3
 Article 1 of KCC 10.25 clearly regulates the discharge of firearms; KCC 10.25.020 expressly
prohibits the discharge of firearms in certain areas. But the Club does not challenge Article 1.


                                                 10
No. 49130-3-II


discharge of firearms safe. KCC 10.25.090(4). But RCW 9.41.290 does not extend the scope of

preemption to any local ordinance that indirectly affects the discharge of firearms.

       Third, RCW 9.41.290 expressly acknowledges that local governments may enact laws

and ordinances relating to firearms as long as they are “authorized by state law . . . and are

consistent with this chapter.” As noted above, RCW 36.32.120(7) authorizes counties to

“[m]ake and enforce, by appropriate resolutions or ordinances, all such police and sanitary

regulations as are not in conflict with state law.” Therefore, KCC 10.25’s requirement that a

shooting facility obtain an operating permit is an exercise of the County’s police power that is

authorized under state law. And KCC 10.25 is not inconsistent with chapter 9.41 RCW, which

as discussed above does not address shooting facilities.

       Fourth, although the Club claims that the scope of RCW 9.41.290 is broad, the Supreme

Court cases addressing RCW 9.41.290 have limited the scope of preemption. In Cherry v.

Municipality of Metropolitan Seattle, the court addressed a policy of the Municipality of

Metropolitan Seattle (Metro) that prohibited employees from possessing concealed weapons

while on duty or on Metro property. 116 Wash. 2d 794, 795, 808 P.2d 746 (1991). The court

concluded that RCW 9.41.290 did not preempt “the authority of a municipal employer to

regulate or prohibit a municipal employee’s possession of firearms while on the job or in the

workplace.” Id. at 803.

       In Pacific Northwest Shooting Park Association v. City of Sequim, the court addressed a

city’s conditions for issuing a temporary use permit to hold a gun show at the City’s convention

center. 158 Wash. 2d 342, 346-47, 144 P.3d 276 (2006) (PNSPA). The court concluded that RCW




                                                 11
No. 49130-3-II


9.41.290 did not prohibit a municipal property owner from imposing conditions on the sale of

firearms relating to a permit for private use of its property. Id. at 357.

        In Watson v. City of Seattle, the court addressed a city ordinance that imposed a tax on

firearms and ammunition sales. 189 Wash. 2d 149, 155, 401 P.3d 1 (2017). The court held that

RCW 9.41.290 did not apply to the taxation of firearm sales because taxation did not constitute a

“regulation” of firearms. Id. at 172-73, 176.

        Although these cases are not directly on point, Watson in particular suggests that RCW

9.41.290 is inapplicable here. If the taxation of firearms sales is not considered the regulation of

firearms, then the licensing of shooting facilities also should not be viewed as a firearms

regulation under RCW 9.41.290.

        We hold that RCW 9.41.290 does not apply because KCC 10.25 is not a “firearms

regulation.” Therefore, we hold that KCC 10.25 is not preempted and is enforceable against the

Club.

        3.   Exception to Preemption Under RCW 9.41.300(2)(a)

        The County argues that even if KCC 10.25 is a “firearms regulation” that is preempted

under RCW 9.41.290, preemption does not apply here under the exception to preemption stated

in RCW 9.41.300(2)(a). We agree.4

        As stated in RCW 9.41.290, local governments are not preempted from enacting

ordinances relating to firearms that are specifically authorized by RCW 9.41.300. RCW

9.41.300(2)(a) provides that counties may enact ordinances restricting the discharge of firearms



4
 Although we can affirm based on our holding in the previous section, we address this issue to
complete our analysis of the Club’s claim.


                                                  12
No. 49130-3-II


“where there is a reasonable likelihood that humans, domestic animals, or property will be

jeopardized.” This exception authorizes local governments to regulate the discharge of firearms

“in areas where people, domestic animals, or property would be endangered.” City of Seattle v.

Ballsmider, 71 Wash. App. 159, 163, 856 P.2d 1113 (1993).

             a.   Application of Exception

       The County adopted KCC 10.25 because shooting ranges create a risk of danger to

people and property. The preamble to Ordinance No. 515-2014, which adopted KCC 10.25,

states that “the County has an interest . . . in minimizing potential safety hazards created by the

operation of shooting ranges.” Clerk’s Papers (CP) at 15. The preamble also expressly

acknowledges that “RCW 9.41.300(2) provides that a county may also, by ordinance, restrict the

discharge of firearms in any portion of its jurisdiction where there is a reasonable likelihood that

humans, domestic animals, or property will be jeopardized.” CP at 15. Finally, the preamble

concludes with an express finding that “the requirement of an operating permit for the

establishment and operation of all shooting ranges provides assurance of the safe conduct of

recreational and educational shooting activities in Kitsap County.” CP at 15.

       In addition, KCC 10.25.060 expressly states that the purpose of the ordinance is to

protect humans and property:

       The purpose of this Article is to provide for and promote the safety of the general
       public by establishing a permitting procedure and rules for the development and
       operation of shooting range facilities. The shooting range standards adopted herein
       are intended to protect and safeguard participants, spectators, neighboring
       properties and the public.

(Emphasis added.)




                                                 13
No. 49130-3-II


         These legislative statements are sufficient to establish, as required under RCW

9.41.300(2)(a), that KCC 10.25 was enacted to address the reasonable likelihood that the

operation of shooting ranges would jeopardize humans and property.

              b.   Sufficiency of Findings in KCC 10.25

         The Club and amicus NRA argue that KCC 10.25 does not fall within the preemption

exception in RCW 9.41.300(2)(a) because the County did not establish what is required in that

statute. They claim that for RCW 9.41.300(2)(a) to apply, the County was required to make

specific legislative findings showing that shooting ranges present a “reasonable likelihood that

humans, domestic animals, or property will be jeopardized” when enacting KCC 10.25.

         But the Club and the NRA provide no authority for the proposition that the County was

required to enter specific findings in order to invoke the preemption exception in RCW

9.41.300(2)(a). The general rule is that an ordinance need not be supported by specific findings:

“There is no constitutional rule which requires that [county commissioners] conduct a special

investigation or make formal findings before they exercise their police power.” Petstel Inc. v.

County of King, 77 Wash. 2d 144, 151, 459 P.2d 937 (1969). Instead, “ ‘if a state of facts justifying

the ordinance can reasonably be conceived to exist, such facts must be presumed to exist and the

ordinance passed in conformity therewith.’ ” State v. McCuistion, 174 Wash. 2d 369, 392, 275 P.3d
1092 (2012) (quoting Lenci v. City of Seattle, 63 Wash. 2d 664, 668, 388 P.2d 926 (1964)).

         Under this rule, it is conceivable that when KCC 10.25 was enacted, facts existed

demonstrating that shooting ranges jeopardize humans and property. Therefore, we must

presume that such facts existed and that the County enacted KCC 10.25 in conformity with those

facts.



                                                 14
No. 49130-3-II


       We also cannot ignore that evidence supporting the application of RCW 9.41.300(2)(a)

was provided in Kitsap Rifle, the previous litigation between the County and the Club. On

appeal, this court noted the findings the trial court in Kitsap Rifle entered regarding safety issues:

       The trial court made unchallenged findings that (1) the Club’s property was a “blue
       sky” range, with no overhead baffles to stop accidentally or negligently discharged
       bullets . . . ; (2) more likely than not, bullets have escaped and will escape the Club’s
       shooting areas and possibly will strike persons or property in the future, based on
       the firearms used at the range, vulnerabilities of neighboring residential properties,
       allegations of bullet impacts in nearby residential developments, evidence of bullets
       lodged in trees above berms, and the opinions of testifying experts; and (3) the
       Club’s range facilities, including safety protocols, were inadequate to prevent
       bullets from leaving the property.

Kitsap Rifle, 184 Wash. App. at 283 (internal citation omitted) (emphasis added). The trial court

here referenced these findings in ruling that the RCW 9.41.300(2)(a) exception applied.

       The Club argues on multiple grounds that we cannot rely on the findings in Kitsap Rifle.

However, the trial court’s findings in Kitsap Rifle certainly would have informed the County

about the potential dangers to people and property caused by shooting ranges in general. And

the well-established law discussed above allows us to presume that a local government

considered available facts supporting an ordinance. See McCuistion, 174 Wash. 2d at 392.

             c.   Scope of Exception

       The Club argues that even if the preemption exception in RCW 9.41.300(2)(a) applies to

KCC 10.25, that exception allowed the County to regulate only the discharge of firearms and not

other aspects of the shooting facility operations. We disagree.

       RCW 9.41.290 preempts all local ordinances relating to the discharge of firearms. To the

extent that KCC 10.25 regulates the discharge of firearms, RCW 9.41.300(2)(b) provides an

exception for those regulations. However, to the extent that regulations regarding the operation



                                                  15
No. 49130-3-II


of shooting ranges do not affect the discharge of firearms, preemption under RCW 9.41.290 does

not apply at all to those regulations and no exception is needed to avoid preemption. Therefore,

the scope of the exemption in RCW 9.41.300(2)(a) does not affect the scope of those

regulations.5

              d.   Summary

         The operation of the Club’s shooting facility presented “a reasonable likelihood that

human, domestic animals, or property will be jeopardized” as required under RCW

9.41.300(2)(a). Therefore, to the extent that RCW 9.41.290 otherwise would preempt KCC

10.25, we hold that the preemption exception stated in RCW 9.41.300(2)(a) applies.

D.       CONSTITUTIONAL RIGHT TO BEAR ARMS

         The Club6 argues that KCC 10.25 impermissibly infringes upon the right to bear arms as

guaranteed by both the Second Amendment to the United States Constitution and article I,

section 24 of the Washington Constitution. We disagree.

         1.   Legal Principles

         The Second Amendment states: “A well regulated Militia, being necessary to the security

of a free State, the right of the people to keep and bear Arms, shall not be infringed.” The




5
 The Club also argues that many of the regulations in KCC 10.25 are preempted under RCW
9.41.290 because they “exceed[ ] the requirements of state law.” But the Club does not explain
why the various provisions of KCC 10.25 exceed the requirements of state law. In fact, there is
no state law regulating the operation of shooting ranges.
6
    The NRA’s amicus brief does not address the right to bear arms issue.



                                                 16
No. 49130-3-II


Second Amendment right to bear arms applies to Washington through the due process clause of

the Fourteenth Amendment. State v. Sieyes, 168 Wash. 2d 276, 296, 225 P.3d 995 (2010).

       Article I, section 24 of the Washington Constitution states, “The right of the individual

citizen to bear arms in defense of himself, or the state, shall not be impaired, but nothing in this

section shall be construed as authorizing individuals or corporations to organize, maintain or

employ an armed body of men.” The wording of article I, section 24 “indicates the right is

secured not because arms are valued per se, but only to ensure self-defense or defense of state.

This suggests the constitutional right should be viewed in such a light.” Montana, 129 Wash. 2d at

594.

       Although the right to bear arms is protected by both the United States and Washington

Constitutions, the rights are not identical and our Supreme Court has determined that the state

right should be interpreted separately from its federal counterpart. State v. Jorgenson, 179
Wash. 2d 145, 155, 312 P.3d 960 (2013).

       We review constitutional issues de novo. Id. at 150. We presume a legislative enactment

is constitutional, and if possible, we will construe an enactment so as to render it constitutional.

Id. The party challenging an enactment has the burden of showing that it is unconstitutional.

City of Seattle v. Evans, 184 Wash. 2d 856, 861-62, 366 P.3d 906 (2015), cert. denied, 137 S. Ct.
474 (2016).




                                                 17
No. 49130-3-II


       2.   Second Amendment Analysis7

       The United States Supreme Court in District of Columbia v. Heller announced that the

Second Amendment protected an individual’s right to keep and bear arms. 554 U.S. 570, 128 S.

Ct. 2783, 171 L. Ed. 2d 637 (2008). The Court stated that a core purpose of the Second

Amendment is self-defense, particularly the defense of the home. Id. at 630, 635. However, the

Court also emphasized that the Second Amendment right is not unlimited. Id. at 595, 626.

       Based on Heller, a majority of federal circuits, including the Ninth Circuit, have adopted

a two-step inquiry for analyzing Second Amendment challenges. Silvester v. Harris, 843 F.3d
816, 820-21 (9th Cir. 2016). “[F]irst, the court asks whether the challenged law burdens conduct

protected by the Second Amendment; and if so, the court must then apply the appropriate level

of scrutiny.” Id. We adopt this approach.8

            a.   Implication of Constitutional Right

       The threshold question under the Second Amendment analysis is whether KCC 10.25’s

licensing requirement for shooting facilities burdens the right to bear arms. In general, this

question involves a historical analysis of the Second Amendment right – whether the challenged

law falls outside the historical scope of the right. Jackson v. City & County of San Francisco,


7
 Where feasible, we resolve constitutional questions first under the Washington Constitution
before addressing the United States Constitution. Jorgenson, 179 Wash. 2d at 152. However, the
Club focuses primarily on the Second Amendment and relies heavily on a Second Amendment
case. Therefore, we address the Second Amendment first.
8
  In Jorgenson, our Supreme Court did not address this two-part approach, and instead focused
only on the appropriate level of scrutiny. 179 Wash. 2d at 158-161. However, in that case the
challenged statute prohibited firearms possession by a person charged with but not yet convicted
of a serious offense. Id. at 148. Because that statute clearly implicated a Second Amendment
right of firearm possession, the court did not need to address the first step.



                                                 18
No. 49130-3-II


746 F.3d 953, 960 (9th Cir. 2014), cert. denied, 135 S. Ct. 2799 (2015). When state or local laws

are challenged, the scope of the right to bear arms depends on how the right was understood

when the Fourteenth Amendment was ratified. McDonald v. City of Chicago, 561 U.S. 742,

746-47, 130 S. Ct. 3020, 177 L. Ed. 2d 894 (2010).

        The Club does not undertake such a historical analysis regarding the regulation of

shooting facilities. Instead, the Club relies on Ezell v. City of Chicago, in which the court held

that a complete ban on all shooting ranges within the city of Chicago implicated the Second

Amendment. 651 F.3d 684, 704-06 (7th Cir. 2011). The court stated, “The right to possess

firearms for protection implies a corresponding right to acquire and maintain proficiency in their

use; the core right wouldn’t mean much without the training and practice that make it effective.”

Id. at 704.

        However, Ezell involved a complete ban on shooting ranges. Id. at 690. Therefore, the

court did not address whether requiring shooting facilities to obtain an operating license would

implicate the Second Amendment. And the court distinguished historical statutes that were mere

regulatory measures and regulations limiting the time, place and manner of shooting forearms,

suggesting that those statutes did not implicate the Second Amendment. Id. at 705-06.

        The County presents no significant argument on this issue.9 Instead, the County skips to

the second step in the analysis and argues that KCC 10.25 survives the intermediate level of




9
 The County does cite to an unpublished district court opinion in which the court disagreed with
Ezell and stated that it was “not convinced that the Second Amendment extends to the right to
operate a gun range.” Sundowner Ass’n v. Wood County Comm’n, 2014 WL 3962495, at *9-10
(S.D. W. Va. Aug. 13, 2014).



                                                 19
No. 49130-3-II


scrutiny (discussed below). Because the County does not fully address this issue, we assume

without deciding that KCC 10.25 implicates the Second Amendment.

               b.   Appropriate Level of Scrutiny

          The second question involves determining the appropriate level of scrutiny for KCC

10.25. The court in Heller made clear that rational basis review was not acceptable for a Second

Amendment analysis. 554 U.S. at 628 n.27.

          The Ninth Circuit has outlined a sliding scale approach:

          In ascertaining the proper level of scrutiny, the court must consider: (1) how close
          the challenged law comes to the core of the Second Amendment right, and (2) the
          severity of the law’s burden on that right. The result is a sliding scale. A law that
          imposes such a severe restriction on the fundamental right of self defense of the
          home that it amounts to a destruction of the Second Amendment right is
          unconstitutional under any level of scrutiny. That is what was involved in Heller.
          A law that implicates the core of the Second Amendment right and severely burdens
          that right warrants strict scrutiny. Otherwise, intermediate scrutiny is appropriate.

Silvester, 843 F.3d at 821 (citations omitted). Therefore, “if a challenged law does not implicate

a core Second Amendment right, or does not place a substantial burden on the Second

Amendment right,” the court may apply intermediate scrutiny. Jackson, 746 F.3d at 961; see

also Jorgenson, 179 Wash. 2d at 160 (stating that the appropriate level of scrutiny depends, “at

least in part, on the type of law challenged and the type of limit imposed on the right to bear

arms”).

          As noted above, a core right under the Second Amendment is to use firearms for self-

defense, and particularly the defense of the home. Jackson, 746 F.3d at 961 (citing Heller, 545
U.S. at 630, 635). Regarding the extent of the burden, laws that regulate only the manner that a

person may use a firearm are less burdensome than laws prohibiting firearm possession

completely. Jackson, 746 F.3d at 961. “Similarly, firearm regulations which leave open


                                                   20
No. 49130-3-II


alternative channels for self-defense are less likely to place a severe burden on the Second

Amendment right than those which do not.” Id.

       Under this approach, the Ninth Circuit and a majority of the other circuits have

consistently applied “intermediate scrutiny” to firearms regulations. Silvester, 843 F.3d at 822-

23 (discussing decisions in other circuits). Our Supreme Court in Jorgenson also applied

intermediate scrutiny under the Second Amendment to a statute prohibiting persons charged with

a serious offense from possessing a firearm while the case was pending. 179 Wash. 2d at 161-62.

In a Second Amendment case, “[a] law survives intermediate scrutiny if it is substantially related

to an important government purpose.” Id. at 162.

       Here, KCC 10.25 does not place a substantial burden on Second Amendment rights. The

ordinance does not prohibit the discharge of firearms, and only affects the manner in which any

entity like the Club can operate a shooting range. In addition, KCC 10.25 leaves open

opportunities for people to acquire and maintain proficiency with firearms – at the Club if it

obtains an operating license, or at some other licensed shooting facility. Therefore, we apply

intermediate scrutiny to KCC 10.25.

            c.   Intermediate Scrutiny Analysis

       The County has an important government interest in public safety – ensuring that

shooting facilities do not endanger people or property. The stated purpose of KCC 10.25 was to

“promote the safety of the general public by establishing a permitting procedure and rules for the

development and operation of shooting range facilities.” KCC 10.25.060. In addition, the

adopted shooting range standards were “intended to protect and safeguard participants,

spectators, neighboring properties and the public, while promoting the continued availability of



                                                21
No. 49130-3-II


shooting ranges for firearm education, practice in the safe use of firearms, and recreational

firearm sports.” KCC 10.25.060.

       And KCC 10.25 substantially relates to this interest. The operating license requirement is

designed to ensure that shooting facilities meet certain standards. See KCC 10.25.090(1). All

the required standards in KCC 10.25.090(4) directly involve safety issues except subsection (h),

which involves noise.

       We hold that KCC 10.25 satisfies intermediate scrutiny. Accordingly, we hold that KCC

10.25 does not violate the Second Amendment.

       3.    Article I, Section 24 Analysis

       Firearm rights under the article I, section 24 Washington Constitution “are subject to

reasonable regulation pursuant to the State’s police power.” Jorgenson, 179 Wash. 2d at 155. A

firearm regulation is reasonable if it is “ ‘reasonably necessary to protect public safety or

welfare, and substantially related to legitimate ends sought.’ ” Id. at 156 (quoting Montana, 129
Wash. 2d at 594). Courts balance “ ‘the public benefit from the regulation against the degree to

which it frustrates the purpose of the constitutional provision.’ ” Jorgenson, 179 Wash. 2d at 156

(quoting Montana, 129 Wash. 2d at 594). We first consider the regulation’s public benefit and then

determine whether the regulation “unduly frustrates” the purpose of article I, section 24.

Jorgenson, 179 Wash. 2d at 157.

       Here, the public benefit of KCC 10.25 is to promote public safety and to protect and

safeguard people and property. KCC 10.25.060. KCC 10.25 does not unduly frustrate the right

of any individual to bear arms in self-defense because the ordinance does not prohibit the

discharge of firearms and only regulates the manner in which shooting facilities operate. In



                                                 22
No. 49130-3-II


addition, KCC 10.25 allows people to acquire and maintain proficiency with firearms at licensed

shooting facilities.

        We hold that KCC 10.25 is a reasonable regulation that does not violate article I, section

24.

                                          CONCLUSION

        We affirm the trial court’s summary judgment order and its ruling that KCC 10.25 is

enforceable against the Club.

        A majority of the panel having determined that only the foregoing portion of this opinion

will be printed in the Washington Appellate Reports and that the remainder shall be filed for

public record in accordance with RCW 2.06.040, it is so ordered.

        In the unpublished portion of the opinion, we address the Club’s arguments that (1) KCC

10.25 improperly interferes with the Club’s right to operate the shooting facility as a valid

nonconforming use, (2) KCC 10.25 is inconsistent with the restrictions in the deed the Club

received from the County when the Club obtained ownership of the shooting facility property,

and (3) KCC 10.25 is unconstitutionally vague. We reject these arguments.

                                SUMMARY JUDGMENT RULING

        In its order granting summary judgment in favor of the County, the trial court ruled that

the County’s deed conveying the shooting facility property to the Club did not create a genuine

issue of material fact. In a footnote, the court summarily rejected the Club’s other arguments,

including that KCC 10.25 was inconsistent with the Club’s nonconforming use rights and was

unconstitutionally vague.




                                                 23
No. 49130-3-II


                                               ANALYSIS

A.     INTERFERENCE WITH NONCONFORMING USE RIGHTS

       The Club argues that KCC 10.25 is inapplicable to the Club’s shooting facility because

the ordinance interferes with the Club’s legal nonconforming use status.10 We disagree.

       The concept of nonconforming use generally relates to zoning regulations, not other types

of regulations.

       A nonconforming use is a use which lawfully existed prior to the enactment of a
       zoning ordinance, and which is maintained after the effective date of the ordinance,
       although it does not comply with the zoning restrictions applicable to the district in
       which it is situated.

Rhod-A-Zalea & 35th, Inc. v. Snohomish County, 136 Wash. 2d 1, 6, 959 P.2d 1024 (1998). The

right to continue a valid nonconforming use “refers only to the right not to have the use

immediately terminated in the face of a zoning ordinance which prohibits the use.” Id.

       In Rhod-A-Zalea, the Supreme Court expressly rejected the argument that a

nonconforming use is not subject to any regulations enacted after existence of the use, even

health and safety regulations adopted pursuant to a local government’s police power. Id. at 8-9.

The court quoted a zoning treatise for the basic rule:

       Nonconforming uses generally are held to be subject to later police power
       regulations imposed by statute or local ordinances regulating the manner or
       operation of use. These regulatory restrictions often take the form of licensing or
       special permit requirements.

Id. at 9 (quoting 4 ARDEN H. RATHKOPF & DAREN A. RATHKOPF, THE LAW OF ZONING AND

PLANNING § 51A.02[1] (1996)). After an analysis of cases in other jurisdictions, the court


10
  The parties agree that the Club’s shooting range constitutes a valid nonconforming use of the
Club’s property even if existing ordinances would prohibit a shooting facility in the current
location. See Kitsap Rifle, 184 Wash. App. at 263.


                                                 24
No. 49130-3-II


concluded that “nonconforming uses, although protected from zoning ordinances which

immediately terminate their use, are subject to later-enacted regulations enacted for the health,

safety and welfare of the community.” Rhod-A-Zalea, 136 Wash. 2d at 12.

       Here, KCC 10.25 regulates the manner and operation of the Club’s shooting facility to

“promote the safety of the general public” and to “protect and safeguard participants, spectators,

neighboring properties and the public.” KCC 10.25.060. As a result, KCC 10.25 represents a

police power regulation that under Rhod-A-Zalea applies to the Club’s nonconforming use.

       The Club claims that that Rhod-A-Zalea does not apply because this case involves a

fundamental constitutional right (presumably the right to bear arms), that the County was

required to prove real or likely harm from the Club’s operation in order to enact these

regulations, and that KCC 10.25 in actuality is a land use regulation, not a safety measure. But

the Club provides no citation to authority or any particularly coherent argument supporting its

argument.11

       We hold that the Club’s nonconforming use status does not preclude the enforceability of

KCC 10.25.12




11
  The only case the Club cites, Weden v. San Juan County, 135 Wash. 2d 678, 689, 958 P.2d 273
(1998), does not support its position.
12
  In a different section of its brief, the Club states that “The County’s attempt to require an
operating permit for the firing range that has been in use for over 90 years is an impermissible
denial of due process rights associated with grandfathered uses,” and cites a North Carolina case.
Br. of Appellant at 17-18. But the Club does not explain the nature of the due process right or
provide any further argument. Therefore, we decline to address this argument. See Cowiche
Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549 (1992) (holding that we need
not consider arguments not supported by meaningful analysis).



                                                25
No. 49130-3-II


B.     COVENANTS IN DEED OF SALE

       The Club argues that KCC 10.25 is inapplicable to the Club’s shooting facility because of

covenants in its deed from the County. We disagree.

       Before 2009, the Club leased the property on which its facility is located from the

Washington Department of Natural Resources (DNR). In 2009, DNR transferred that property to

the County, which in turn transferred the property to the Club. The preamble to the ordinance

approving the transaction stated that “the County finds that it is in the public interest for firearm

safety . . . to provide that [the Club] continue to operate with full control over the property on

which it is located.” CP at 194.

       The County also executed a deed for the property in favor of the Club that subjected the

Club to certain restrictive covenants. The deed stated that the Club “shall confine its active

shooting range facilities on the property consistent with its historical use of approximately eight

(8) acres of active shooting ranges with the balance of the property serving as safety and noise

buffer zones.” CP at 197. In addition, the deed required the Club to conform to the rules and

regulations of the Firearms Range Account and conform to the Firearms and Archery Range

Program, both established by the legislature. Finally, the Club agreed to “operate the shooting

range at all times in a safe and prudent manner and conform its activities to accepted industry

standards and practices.” CP at 198.

       The Club argues that the deed covenants created an “equitable servitude” running in

favor of the Club that locked in the existing development conditions on the property. The Club

apparently argues that the deed exempts the Club from imposing any regulations on the shooting

facility’s operations beyond what the deed covenants require.



                                                 26
No. 49130-3-II


       However, the Club provides no authority for the proposition that becoming bound by

restrictive covenants in a deed that governs its operation established a vested right to be subject

to only those covenants and not any future regulations. And the Club does not even provide a

plausible explanation for its theory. We reject the Club’s equitable servitude argument.

C.     VAGUENESS CHALLENGE

       The Club argues that certain provisions of KCC 10.25 are unconstitutionally vague in

violation of the due process clause of the Fourteenth Amendment.13 We disagree.

       The Fourteenth Amendment “requires statutes to provide fair notice of the conduct they

proscribe.” State v. Watson, 160 Wash. 2d 1, 6, 154 P.3d 909 (2007). A statute is void for

vagueness if “ ‘(1) the statute does not define the criminal offense with sufficient definiteness

that ordinary people can understand what conduct is proscribed; or (2) the statute does not

provide ascertainable standards of guilt to protect against arbitrary enforcement.’ ” Id. (quoting

State v. Williams, 144 Wash. 2d 197, 203, 26 P.3d 890 (2001) (internal quotations omitted).

       We will find a statute unconstitutionally vague only in exceptional cases. Watson, 160
Wash. 2d at 11. There is a presumption that a statute is constitutional, and a person challenging the

statute must prove beyond a reasonable doubt that the statute is unconstitutionally vague. Id.

       Here, the Club claims that certain provisions of KCC 10.25 give the County unbridled

discretion, lack specific standards, and are ambiguous. Specifically, the Club argues that (1)

KCC 10.25.090(4)(c), which provides that designs and safety standards shall be evaluated by an


13
   In a section heading and first sentence of the section, the Club states that KCC 10.25 also
violates article I, section 3 of the Washington Constitution. However, the Club does not mention
this provision again and presents no argument that article I, section 3 provides a different
standard than the Fourteenth Amendment. Therefore, we decline to address the applicability of
article I, section 3. See Cowiche Canyon, 118 Wash. 2d at 809.


                                                 27
No. 49130-3-II


expert, does not set forth any evaluation criteria; (2) in KCC 10.25.090(4)(i), which requires a

means for participants and spectators to readily contact emergency services, the term “readily

contact” is undefined and ambiguous; (3) in KCC 10.25.090(4)(j), which requires the direction of

fire to be not toward any structure housing people or domestic animals, is unreasonable because

people and animals could positions themselves in the direction of fire at any time; and (4) that

the statement in KCC 10.25.090(1) that the licensing requirement is not intended to alter the

nonconforming use statues of existing ranges is ambiguous.

       However, the Club does not explain why these provisions are so vague as to require

invalidation of KCC 10.25. Given the Club’s high burden, we hold that the Club has not

established that any provisions of KCC 10.25 are unconstitutionally vague.

                                         CONCLUSION

       We affirm the trial court’s summary judgment order and its ruling that KCC 10.25 is

enforceable against the Club.



                                                     MAXA, J.


 We concur:



WORSWICK, J.




BJORGEN, C.J.




                                                28